Citation Nr: 0206342	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right wrist and hand 
disability, claimed as secondary to a service-connected scar 
on the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1956.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision the RO 
denied entitlement to service connection for an impairment of 
the right wrist.  The veteran perfected an appeal of that 
decision, and in his appeal clarified the scope of his appeal 
to include the manifestations of the claimed disability in 
the right hand.  See Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998) [the Board has jurisdiction over all issues 
reasonably raised in a veteran's appeal].

In August 1997, the Board remanded the case to the RO for 
additional development.  Following completion of the 
requested development the RO returned the case to the Board.  
In a June 2000 decision the Board found that the claim for 
service connection for a right wrist and hand disability, 
claimed as secondary to a service-connected scar of the right 
elbow, was not well grounded.  The veteran appealed the 
Board's June 2000 decision to the United States Court of 
Appeals for Veterans claims (the Court). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) in which the Court had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the act, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

In November 2000 the appellee Secretary of VA moved the Court 
to vacate the Board's decision and remand the appeal to the 
Board, in light of the changes in the law brought about by 
the VCAA.  In a February 2001 order the Court vacated the 
Board's June 2000 decision and remanded the appeal to the 
Board for full development and re-adjudication.  The Board in 
turn remanded the case to the RO for additional development 
and adjudication of the substantive merits of the veteran's 
claim.  The RO completed the requested development, and in a 
December 2001 supplemental statement of the case confirmed 
and continued the denial of service connection for the 
claimed disorder.  The RO then returned the case to the Board 
for further consideration of the veteran's appeal.

The Board notes that the veteran presented testimony before a 
member of the Board in May 1997, and that that individual is 
no longer a member of the Board.  Because the regulations 
specify that the Board Member conducting the hearing will 
make the final determination on the veteran's appeal, in 
April 2000 the Board informed the veteran of his right to 
have an additional hearing before another member of the 
Board.  38 C.F.R. § 20.707 (2001).  In an April 2000 
statement the veteran waived his right to an additional 
hearing.  The Board finds, therefore, that it may proceed to 
decide the merits of the veteran's appeal.


FINDING OF FACT

The preponderance of the competent and probative medical and 
other evidence of record indicates that the veteran's right 
wrist and hand disorder is not related to an in-service 
disease or injury or a service-connected disorder, including 
a service-connected scar on the right elbow.


CONCLUSION OF LAW

A right hand and wrist disorder was not incurred in or 
aggravated by active service, nor is the right hand and wrist 
disorder proximately due to or the result of, nor has it been 
aggravated by, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his complaints pertaining to the 
right wrist and hand were caused by the injury to his elbow 
that occurred in service, and for which service connection 
for a scar has been established.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  Given these 
requirements, the Board will review the relevant evidence of 
record and the pertinent law and regulation, and then analyze 
the evidence in terms of the controlling law.

The Board notes as an initial matter that since his claim for 
service connection for the residuals of the in-service 
laceration was filed in May 1968, the veteran has attempted 
to establish that multiple disabilities in the right upper 
extremity are the result of that laceration, including 
epicondylitis of the right elbow.  Service connection for 
epicondylitis of the right elbow has been previously denied, 
and that issue is not currently before the Board.  Because 
the veteran's arguments regarding the right wrist and hand 
disability incorporate his arguments regarding the right 
elbow, the Board will in its analysis to some extent discuss 
the medical evidence pertaining to the right elbow.

Factual Background

The veteran's service medical records indicate that a pre-
induction physical examination in September 1952 revealed a 
two inch scar on the right wrist, and pitted scars on the 
right elbow.  The upper extremities were otherwise found to 
be normal.  A notation in January 1953 reflects his complaint 
of a hand hurting.  In May 1953 he incurred a one and a half 
inch laceration on the right arm as the result of falling on 
a cistern while playing games in physical training.  The 
laceration was cleaned and closed with five sutures, and he 
was instructed to limit activity with his right arm.  Five 
days later the sutures were removed, and the wound dressed.  
A re-enlistment examination in November 1953 disclosed a 
slight deformity of the hand due to an old injury, but the 
examiner did not specify whether the deformity was in the 
left or right hand.  The service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the right upper extremity, and examination on 
separation from service in October 1956 revealed no 
abnormalities in the upper extremities.

The veteran initially claimed entitlement to compensation 
benefits for the residuals of the right arm laceration in May 
1968.  In conjunction with a June 1968 VA examination he 
complained of occasional oozing from the scar and pain in the 
right wrist and hand with grasping or twisting.  Examination 
revealed a scar about two inches below the right elbow that 
was two inches long, one-sixteenth of an inch in width, 
partially fixed, but not tender or depressed.  The examiner 
found no palpable changes beneath the scar.  There was slight 
posterior bowing and shortening of the right second 
metacarpal, which the examiner assessed as the residuals of a 
healed fracture of the right second metacarpal.  An X-ray 
study of the hand revealed some localized overgrowth of the 
ulnar styloid process, which the radiologist found might be 
the result of previous injury to the area.  The examination 
resulted in a diagnosis of a healed scar on the right 
forearm, near the elbow.

In an August 1968 rating decision the RO granted service 
connection for a scar as the residual of a laceration to the 
right elbow, and rated the disability as non-compensable.  
The RO also denied entitlement to service connection for a 
right hand deformity on the basis that the abnormality was 
shown on entering service and had not been aggravated during 
service.

Documents in the claims file indicate that since August 1973 
the veteran has sought increased compensation for the 
residuals of the laceration to the right arm.  In August 1973 
he stated that an increase in symptoms in the right elbow had 
occurred eight to nine months previously.  VA treatment 
records disclose that beginning in June 1973 he received 
regular and ongoing treatment for a disorder in the right 
elbow that was diagnosed as chronic lateral epicondylitis.  
Multiple X-ray studies of the right elbow were consistently 
shown to be normal.  The veteran has repeatedly asserted that 
the symptoms in his right elbow and arm were due to the in-
service laceration.

In December 1975 the veteran contended that the laceration to 
the right forearm had resulted in damage to the nerve, 
resulting in a poor grip in the right hand.  Examination 
revealed a very old superficial scar, which the physician had 
difficulty locating, that was non-tender.  The physician 
stated that he found no evidence of nerve or tendon damage.  
The veteran had apparently sought the examination because he 
was reopening his claim for compensation benefits to include 
a loss of grip.

The RO provided the veteran a VA neurology examination in 
January 1979 that revealed no evidence of abnormality in the 
right arm or hand.  Additional neurological examinations, 
including multiple electromyograms (EMG) and nerve conduction 
studies (NCS) in January 1981, October 1986, June 1990, and 
February 1994, disclosed no evidence of a neurological 
deficit in the right arm or hand.

In February 1980 the RO initially denied entitlement to 
service connection for any muscular or neurological 
impairment of the right arm, which the veteran claimed was 
due to the in-service laceration.

The veteran was given a cock-up splint for the right wrist in 
December 1981, which the physician stated was being provided 
to reduce stress to the right arm in order to alleviate the 
symptoms in the right elbow.  In October 1986 the veteran 
complained of numbness in the dorsum of the right hand.  In 
April 1987 the veteran reported that the in-service 
laceration had been caused by a bayonet, and that he had 
tingling in the right little finger.  In May 1987 he reported 
having paresthesia in the radial and ulnar distribution of 
the right arm and hand, and his physician then provided a 
diagnosis of lateral epicondylitis, scar tissue associated 
with a bayonet injury to the extensors.  The veteran again 
reported that the in-service laceration had been caused by a 
bayonet in October 1987, and that he had done well until 15-
20 years previously.  He then began experiencing increasing 
pain and stiffness in the right upper extremity.

In conjunction with a claim for service connection for 
epicondylitis in the right elbow, the RO obtained a medical 
opinion from an RO medical advisor in August 1988.  The 
physician then stated that the in-service injury had been 
superficial, which was shown by the fact that the stitches 
were removed shortly after the injury.  He also noted that no 
examiner since service had been able to clearly identify the 
scar.  The physician found that any injury due to blunt or 
sharp trauma in 1953 would have matured long before 1979, 
when the VA neurological examination had shown no evidence of 
nerve injury.  The physician found that the veteran's 
symptoms were more likely due to repetitive activities, 
rather than the in-service injury.

In an August 1988 rating decision the RO denied entitlement 
to service connection for epicondylitis of the right elbow.  
That decision was affirmed by the Board in a June 1990 
decision.

During a March 1989 RO hearing, which was conducted in 
conjunction with the veteran's appeal of the August 1988 
decision, the veteran testified that the bayonet wound had 
resulted in a whole area of his arm being severed, which was 
then sutured.  He also testified that two physicians had told 
him that the injury had caused severance of a tendon, and 
that when the wound healed the tendon was shorter than 
normal.  He stated that the severe pain he experienced was 
due to the shortened tendon.  He also stated that the 
laceration had cut clear to the bone.  He further stated that 
he had initially received treatment from VA in 1968, but that 
he had been treated for the residuals of the laceration by 
his employer's health clinic, at the Sandia Laboratories, 
from 1956 to 1968.  He testified that between 1956 and 1968 
he had to have fluid drained from the right elbow three or 
four times, which he claimed to have been caused by the in-
service laceration.

The RO obtained the records of treatment from the Sandia 
Laboratories, which show that in July 1962 the veteran 
reported having bumped his right elbow on two separate 
occasions.  He also reported that his elbow started swelling 
after he bumped it the first time.  His symptoms were then 
described as fluid in the olecranon bursa, and the fluid was 
subsequently aspirated twice.  The veteran was found to be 
asymptomatic 28 days after the injury occurred, and he was 
discharged from treatment.  The clinic records make no 
further reference to any complaints or clinical findings 
pertaining to the right elbow.  The veteran has contended 
that the injury that occurred in July 1962 was a recurrence 
of the injury that happened in 1953, in that the wound had 
"opened up inside" and blood and fluid had to be removed from 
the same area where the 1953 injury occurred.

A February 1990 VA treatment record indicates that the 
veteran reported having problems with his right elbow after 
incurring a bayonet injury while serving in Korea.  He then 
complained of reduced grip strength and numbness in the 
third, fourth, and fifth fingers.  Examination then revealed 
grip strength of 5/5, and his symptoms were then attributed 
to the lateral epicondylitis.  The veteran again reported 
having had pain in the right elbow since the in-service 
injury in June 1990, but the motor and sensory examination of 
the right upper extremity was normal.

In June 1991 the veteran reported that the in-service bayonet 
wound had resulted in damage to the muscle and extensor 
tendon.  The treating physician then found that the lateral 
epicondylitis might be secondary to the old wound in that 
area, in that such a connection could not be ruled out.  In 
December 1992 the veteran's physician, Dr. E., entered a 
diagnosis of right lateral epicondylitis, by patient history 
related to an old bayonet wound.  The physician also stated 
that if the wound could be verified, lateral epicondylitis 
could not be proven not to be a secondary sequelae.

Examination in March 1994 showed sensation in the hand to be 
intact.  The treating physician reviewed the results of the 
February 1994 EMG and NCS, and determined that the testing 
had revealed no evidence of pathology in the right upper 
extremity.  The veteran's complaints regarding the right 
upper extremity were again attributed to lateral 
epicondylitis.

In August 1992 the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for epicondylitis of the 
right elbow.  That decision was affirmed by the Board in a 
March 1995 decision.

The results of an NCS conducted in April 1995 were 
interpreted as suggestive of compression of the right median 
and ulnar nerves at the wrist, and the veteran's symptoms 
were assessed as mild carpal tunnel syndrome and ulnar nerve 
compression.  The diagnoses for which the veteran was 
receiving treatment included mild carpal tunnel syndrome and 
ulnar nerve compression through October 1995.

In February 1996 the veteran claimed entitlement to 
compensation benefits for a right wrist disability, which he 
claimed to be secondary to his right elbow disability.  
Following the RO's June 1996 denial of service connection, in 
his August 1996 substantive appeal he asserted that the 
December 1992 VA treatment record, which was completed by Dr. 
E., established that his right wrist and hand complaints were 
secondary to the in-service injury.

VA treatment records indicate that an X-ray study of the 
cervical spine was conducted in April 1996 due to the 
veteran's complaints of right hand pain and numbness.  The X-
ray study disclosed significant degenerative disc changes at 
C4-C5 and C6-C7.  A magnetic resonance image (MRI) of the 
cervical spine in May 1996 further disclosed significant 
degenerative changes, including cervical spondylosis.  
Additional EMG/NCS testing was conducted in June 1996, and 
showed the right upper extremity to be normal.

A June 1996 treatment record reflects the veteran's 
complaints of numbness in the right hand.  The treating 
physician referenced the results of the MRI showing 
spondylosis of the cervical spine, and the normal EMG and 
NCS.  Following a physical examination the physician found 
that the reported symptoms were not supported by any clinical 
findings.

During his May 1997 hearing before the Board the veteran 
testified that he first began having problems with his right 
wrist in 1953.  He stated that the in-service injury had 
caused the muscle to "heal short," as a result of which he 
developed tension in the arm that caused problems with the 
wrist and hand.  Those problems included weakness and 
numbness.  He also stated that he had had problems with his 
right hand in February 1953, but that that problem had 
resolved before the laceration injury.  He later testified 
that he started having problems with the hand and wrist 
"years later."

As noted in the Introduction, in August 2001 the Board 
remanded this case for additional development and 
readjudication consistent with the VCAA.  Following the 
Board's August 2001 remand, the RO provided the veteran a VA 
orthopedic examination in November 2001, which included 
review of his claims file and his VA medical chart.  In the 
examination report the examiner summarized relevant findings 
in the service medical records and VA treatment records.  
During the examination the veteran reported having incurred a 
laceration on the outer aspect of the right elbow while in 
bayonet training.  He described the laceration as being about 
an inch and a half long, and one quarter inch deep.  He 
denied having any muscle exposure in the wound, and stated 
that it had healed without any problems.  He started 
developing problems in the right elbow in 1956, and following 
the treatment at the Sandia Laboratories he had no more 
problems until seven or eight years previously.  He then 
began experiencing pain in the lateral aspect of the right 
arm, and numbness in the fourth and fifth fingers of the 
right hand and in the ulnar aspect of the palm.  The examiner 
noted that the veteran appeared for the examination with the 
aid of a walker, but the veteran did not provide any 
explanation of any additional medical problems.

Physical examination of the right upper extremity revealed 
what the examiner characterized as arthritic changes in the 
right metacarpo-phalangeal joint of the thumb, minimal 
tenderness in the lateral epicondyle, questionable loss of 
sensation in the fourth and fifth fingers, and a barely 
visible scar, less than one centimeter in length, just distal 
to the lateral epicondyle.  The scar was not adherent to any 
deeper structures, and was not tender.  No other 
abnormalities were evident, including any clinical signs of 
epicondylitis.  X-ray studies of the right elbow, right 
wrist, and right hand revealed no significant abnormalities, 
with the exception of moderately advanced degenerative 
changes in the metacarpo-phalangeal joint.

Based on the results of the examination, the examiner 
provided diagnoses of chronic recurrent lateral epicondylitis 
of the right elbow, not currently found on examination; 
degenerative joint disease of the metacarpo-phalangeal joint; 
and possible mild ulnar nerve sensory compromise, which was 
doubtful due to the lack of clinical findings.  The examiner 
also provided the opinion that none of the abnormalities in 
the right hand were related to the in-service laceration near 
the right elbow.  In response to the RO's question as to 
whether the laceration scar was aggravating the right hand 
disability, the examiner stated that there was no correlation 
between the minor right hand disability and the elbow scar.  
He found that the complaint of numbness in the ulnar 
distribution of the hand was very questionable, in that 
multiple NCS had not revealed any evidence of nerve 
compromise in the right upper extremity.

The VCAA

As required by the Court's February 2001 remand, the Board 
has given consideration to the provisions of the VCAA.  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to service 
connection for a right wrist and hand disability has 
proceeded in accordance with the provisions of the law and 
regulations.


The former well grounded claim requirement

The RO initially denied the veteran's claim of entitlement to 
service connection for a left arm disability by finding that 
the claim was not well grounded.  Similarly, the Board, in 
its June 2000 decision, determined that the veteran's claim 
was not well grounded, applying the then-applicable law.  

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
In a December 2001 supplemental statement of the case, the RO 
denied service connection for the claimed right wrist and 
hand disability based on the substantive merits of the claim.  
The veteran was given the opportunity to submit evidence and 
arguments in response via a letter from the RO dated December 
18, 2001.  The Board finds that it can consider the substance 
of the veteran's appeal without prejudice to him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board will apply the current standard of review in 
evaluating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements with respect to the issue on appeal on multiple 
occasions, including the July 1996 statement of the case and 
the May 1998 and December 2001 supplemental statements of the 
case.  In August 1996 the RO asked him to submit specific 
medical evidence in support of his claim.  The RO informed 
him of the provisions of the VCAA and requested that he 
provide information concerning potential sources of medical 
evidence pertaining to post-service treatment for his 
disabilities in August 2001.  In the August 1997 and August 
2001 remands the Board effectively informed the veteran as to 
the deficiencies in the evidence of record, and of the 
evidence required to resolve those deficiencies.  Although 
the Board's June 2000 decision has no adjudicative authority 
because it was vacated by the Court, in that decision the 
Board nonetheless informed the veteran of the evidence that 
was needed to substantiate his claim.  It is clear that he 
has received ample notice of the evidence required to 
substantiate his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Among other things, the implementing regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.

The record on appeal contains sufficient medical evidence for 
the Board to render an informed decision.  The RO obtained 
the veteran's service medical records, and following his 
assertions that additional records may exist again asked the 
National Personnel Records Center to search for any 
additional records.  None were found.  The RO also obtained 
the veteran's VA and private treatment records, and the VA 
treatment records reflect numerous evaluations of the 
veteran's claimed disability.  

The Board notes that in his May 2001 brief the veteran's 
representative requested that the case be remanded to the RO 
in order to obtain a medical opinion regarding a 
relationship, if any, between the claimed disability and the 
service-connected scar near the right elbow.  The Board in 
fact remanded this case in August 2001.  The RO provided the 
veteran a VA examination in November 2001, following which 
the examiner provided that opinion.  The report of the 
medical examination reflects that the examiner reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted a physical 
examination, and rendered appropriate diagnoses and opinions.  

The veteran has stated on multiple occasions that his VA 
physicians had told him that the problems with his right 
upper extremity were the result of the in-service injury.  In 
accordance with the holding in McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997), VA has a duty to notify the 
veteran of the necessity to submit relevant evidence that he 
has identified.  The veteran was specifically instructed in 
the August 1997 notice to provide a written opinion from 
those physicians, to which he responded that an opinion from 
Dr. E. was documented in a December 1993 VA treatment record.  
A December 1992 treatment record signed by Dr. E. is in file, 
which relates the veteran's complaints to the in-service 
injury.  The medical evidence does not include any statement 
made by Dr. E. in December 1993.  The Board finds, therefore, 
that any further development of this issue is not required.

There is no indication that any existing, pertinent medical 
evidence has not been associated with the claims folder, and 
the veteran or his representative have not indicated the 
existence of any additional relevant evidence.  The veteran 
and his representative have been accorded the opportunity to 
present evidence and argument, and have done so.  As noted in 
the Introduction, the veteran testified at a personal hearing 
in May 1997 which was chaired by a former member of the 
Board.  The transcript of that hearing is of record.  The 
veteran was offered the opportunity to participate at another 
hearing and he declined to do so. 

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).
Relevant Law and Regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). If a non-service 
connected disorder is aggravated by a service-connected 
disorder, the veteran is entitled to compensation for the 
degree of increased disability (but only that degree) over 
and above the degree of disability existing in the absence of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Combat status
 
Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . .  Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2001).

The Court has rendered several decisions that further 
clarified the law and VA regulations pertaining to the use of 
lay statements in cases involving combat veterans.  In Caluza 
v. Brown, 7 Vet. App. 498 (1995), the Court emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat. 7 Vet. App. at 
507. Accordingly, the " 'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]." 7 Vet. App. at 508.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).
Analysis

The veteran contends that he currently has a right wrist and 
hand disability that was caused by the in-service laceration 
near the right elbow or by the service-connected scar.  

The Board wishes to make it clear at the outset of its 
analysis that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision." 
The Board's analysis has been undertaken with that obligation 
in mind.

The Board notes in passing that the Court's February 1, 2001 
and the Secretary's motion for remand upon which the Court's 
order was based identified no specific defects in the Board's 
June 2, 2000, aside from its reliance on statutory and 
judicial precedent which had since been rendered obsolete by 
the VCAA.  The Board has discussed this case in the context 
of the VCAA at some length above.

The initial question which must be addressed by the Board is 
whether the claimed disability in fact exists.  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].

The evidence indicates that EMG and NCS testing in April 1995 
revealed evidence of mild carpal tunnel syndrome and ulnar 
nerve compression.  Although subsequent EMG and NCS tests, X-
ray studies, and examinations failed to reveal any objective 
evidence of any pathology in the right wrist or hand other 
than degenerative changes in the right metacarpo-phalangeal 
joint, for the sake of analysis the Board will assume that 
the veteran's claim for service connection is supported by 
medical evidence of a current diagnosis of disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) [the 
veteran must have a current diagnosis of disability to 
establish service connection].

The next matter which the Board must address is whether there 
was an in-service injury and/or service-connected disability 
upon which service connection or secondary service 
connection, respectively, may be based.

The medical evidence demonstrates that during service the 
veteran incurred a laceration to the lateral aspect of the 
right forearm, just below the elbow, during recreational 
activity.  Service connection has been in effect for the 
resulting scar since May 1968, with a non-compensable rating 
assigned.  The veteran's claim is, therefore, supported by 
medical evidence of a related in-service injury as well as a 
service-connected scar of the right upper extremity.  

There is, however, one further point which must be clarified.  
The veteran has stated on a number of occasions that he 
sustained a bayonet wound to his right upper extremity in 
combat in Korea.  See, e.g., a March 1989 RO hearing 
transcript, page 2.  As will be discussed below, some medical 
opinions appear to incorporate the veteran's statements 
concerning sustaining a bayonet wound in Korea.

The veteran's DD Form 214 indicates that he served in combat 
in Korea.  The statutory presumptions pertaining to combat 
veterans are therefore applicable in this case.  See 
38 U.S.C.A. § 1154(b).  As indicated in the Board's 
discussion of combat status above, the statutory presumptions 
may be rebutted by 'clear and convincing evidence' that the 
disease or injury was not incurred or aggravated in service.  
Id.    

The contemporaneous service medical records show that the in-
service injury occurred when the veteran fell on a cistern, 
and not as a result of a bayonet wound.  The service medical 
records also indicate that the wound was superficial and do 
not show that the laceration resulted in any damage to the 
underlying muscles, tendons, or nerves.  There is no 
indication in the service medical records that the claimed 
bayonet wound actually occurred.  Of particular probative 
value is the veteran's October 1956 separation physical 
examination report.  In item 73, which lists a number of 
physical problems, a bayonet wound was not mentioned.  Even 
more significantly, in item 27 of the veteran's DD-214, 
specifically pertaining to wounds received in combat, the 
entry is "none".  Accordingly, the Board concludes that the 
§ 1154(b) presumption has been rebutted by clear and 
convincing evidence to the contrary. 

The Board wishes to emphasize that there was in fact an 
injury to the right upper extremity during the veteran's 
service, resulting in a service-connected scar.  However, for 
reasons stated immediately above the Board concludes that 
that injury was not sustained in combat.     

The final question which must be answered by the Board is 
whether there is any relationship between the in-service 
injury and/or the service-connected scar and the currently 
claimed right wrist and hand disability.  

For reasons which will be discussed in greater detail 
immediately below, the Board has concluded that a 
preponderance of the probative medical evidence of record 
does not indicate that any currently diagnosed right wrist 
and hand disability is  etiologically related to the in-
service injury or to the service-connected scar near the 
right elbow.  See Summers v. Gober, 225 F.3d 1293 (Fed. Cir. 
2000) [in order to establish service connection, the evidence 
must establish a nexus between the in-service injury and the 
current disability].

The veteran has provided numerous statements and hearing 
testimony in which he asserted that the in-service laceration 
had injured the muscle, tendons, and nerves in the right arm, 
and that his complaints pertaining to the right upper 
extremity, including a right wrist and hand disability, are 
the result of the laceration that he incurred in service.  It 
is now well-established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].  The Court 
has further held that a veteran's assertions, no matter how 
sincere, are not probative of a nexus between the claimed 
disability and an in-service disease or injury, or a service-
connected disorder.  See Voerth v. West, 13 Vet. App. 118, 
120 (1999).  The veteran's statements and testimony are not, 
therefore, probative of a nexus to service or a service-
connected disorder.

The nexus question presented in this case is essentially 
medical in nature.  Just as the veteran is not competent to 
render medical opinions concerning the cause of his claimed 
disability, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). However, 
the record on appeal contains a relevant medical opinions. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Consistent with Colvin, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the
medical expert's personal examination of the patient, 
the physician's	
knowledge and skill in analyzing the data, and the 
medical conclusion 
that the physician reaches . . . .  As is true with any 
piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within 
the province of the adjudicators . . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The medical evidence of record demonstrates that the veteran 
has, over the course of several decades, attempted to 
establish that he has a right upper extremity which is 
related to the in-service injury or the service-connected 
scar. 

In conjunction with a June 1968 VA examination, the veteran 
complained of pain in the right wrist and hand with grasping 
or twisting.  As the result of an examination and X-ray 
studies the examiner found that the only residuals of the in-
service laceration consisted of a scar, and did not relate 
the veteran's complaints regarding the right wrist and hand 
to the in-service laceration or resulting scar.

The veteran apparently sought an examination in December 1975 
because he was reopening his claim for compensation benefits 
to include a loss of grip.  In that examination he contended 
that the laceration to the right forearm had resulted in 
damage to the nerve, resulting in a poor grip in the right 
hand.  In the physical examination, however, the physician 
found no evidence of nerve or tendon damage in the right 
upper extremity.

A VA neurology examination in January 1979 revealed no 
evidence of abnormality in the right arm or hand, and 
multiple EMG and NCS through April 1995 failed to disclosed 
any evidence of a neurological deficit in the right arm or 
hand.

In May 1987 a treating physician indicated that the veteran's 
complaints of paresthesia in the radial and ulnar 
distribution of the right arm and hand were due to scar 
tissue associated with a bayonet injury to the extensors.  

It is the responsibility of the Board to determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein.  In that connection, the Court has specifically held 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  See also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].

As discussed above, the Board has found that the § 1154(b) 
combat presumptions have been rebutted in this case by clear 
and convincing evidence to the contrary.  The contemporaneous 
evidence, in the form of service medical records, which 
indicate that a 1 1/2 inch laceration was closed with five 
sutures, is more probative than the veteran's allegations of 
a bayonet wound made more than 30 years after the injury.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

In attributing the complaints of paresthesia to injury to the 
extensors, the physician did not refer to any clinical or 
diagnostic findings reflecting any damage to the extensors, 
or any objective evidence showing that the veteran had 
paresthesia.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  The Board finds, therefore, that the statement 
made by the physician in May 1987, based as it was on the 
veteran's erroneous statement concerning an alleged bayonet 
wound, is of little probative value in establishing a nexus 
between the in-service injury and the veteran's complaints.

An RO medical advisor in August 1988 found that the veteran's 
complaints regarding the right upper extremity were not due 
to the in-service injury.  He based that opinion on review of 
the medical evidence of record, including the service medical 
records disclosing that the in-service injury was 
superficial.  He also stated that any injury due to blunt or 
sharp trauma in 1953 would have matured long before 1979, 
when the VA neurological examination had shown no evidence of 
nerve injury.  Because that opinion was based on review of 
the medical evidence of record, and not the veteran's 
reported history, it is of greater probative value. 
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) [an opinion 
that is based on review of the entire record is more 
probative than an opinion based on the veteran's reported 
history].

The veteran also contends that he has received continuous 
treatment for the residuals of the in-service laceration 
since his separation from service, and that that treatment 
was documented in medical records from Sandia Laboratories.  
The medical records show, however, that complaints pertaining 
to the right elbow were initially documented in July 1962, 
more than five years following the veteran's separation from 
service.  Those records also disclose that the treatment 
administered in July 1962 was the result of injuries to the 
elbow that had occurred in July 1962, a number of years after 
he left service, not the laceration in 1953.  Although the 
veteran argues that the symptoms in July 1962 were caused by 
re-injury of the in-service laceration, his lay assertions 
are not supported by the medical evidence and are not 
competent or probative.  See Espiritu, supra.  

The veteran has also asserted that the December 1992 
treatment record signed by Dr. E. establishes that his 
symptoms in the right upper extremity were a result of the 
in-service laceration.  Dr. E. made his opinion dependent, 
however, on the occurrence of the bayonet wound being 
verified.  As previously discussed by the Board, the 
contemporaneous service medical records do not show that the 
wound was caused by a bayonet but rather indicate that the 
wound was superficial.  

Dr. E. also stated that the right arm problems could not be 
proven not to be secondary sequelae of the in-service injury; 
he did not specifically opine that that the in-service injury 
caused the right arm problems.  Moreover, Dr. E. did not 
refer to any clinical or diagnostic findings objectively 
showing that the in-service injury had caused any significant 
impairment.  

The Board has given careful consideration to Dr. E.'s 
statement.  Because Dr. E.'s opinion was dependent on 
verification of the bayonet wound, which is not verified; was 
not supported by any clinical findings; and did not 
specifically indicate an etiological relationship between the 
in-service injury and the current symptoms, the Board finds 
that the opinion is not probative of a nexus to service.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative];  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) [a general, 
inconclusive statement by a physician is to be accorded 
little weight of probative value].

The veteran has also stated, in substance, that various 
health care providers have informed him that his currently 
claimed disability is related to his military service.  
Setting aside the matter of the credibility of such 
statements, his account of what a physician purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence.  The Board accords such 
statements no weight of probative value.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

The Board remanded this case in August 2001 for the specific 
purpose of obtaining a medical nexus opinion.  The veteran 
accredited representative specifically requested such a 
remand.  See the May 2001 informal brief, page 2.

The VA examiner in November 2001 provided the opinion that 
none of the abnormalities in the right hand were related to 
the in-service laceration to the right elbow, and that there 
was no correlation between the minor right hand disability 
and the elbow scar, in terms of whether the laceration scar 
was aggravating the right hand disability.  That opinion was 
based on review of the veteran's claims file and medical 
records, including his service medical records and the 
numerous evaluations conducted by VA since 1968.  The 
examiner also cited to the absence of any relevant clinical 
findings in rendering his opinion.  Because the opinion was 
based on review of the relevant medical records with 
reference to the absence of any clinical findings, and not on 
the veteran's reported history, it is highly probative.  See 
Owens, 7 Vet. App. at 433.  The Board places great weight on 
this opinion.

The Board has reviewed all of the evidence of record, and 
weighed the evidence that is for and against the veteran's 
claim.  Baldwin, 13 Vet. App. at 1; 38 C.F.R. § 3.303(a).  
The Board has found that the evidence that supports the 
veteran's claim is not probative or of low probative value.  
On the other hand, the evidence that is against the claim, 
including the August 1988 opinion of the RO medical advisor 
and the opinion provided by the examiner in November 2001, 
are highly probative.  The Board finds, therefore, that the 
preponderance of the probative medical evidence establishes 
that the right wrist and hand disability are not 
etiologically related to the in-service injury, and that the 
service-connected scar on the right elbow did not cause or 
aggravate any right wrist or hand disability.  Allen, 7 Vet. 
App. at 439.  The preponderance of the evidence is, 
therefore, against the claim of entitlement to service 
connection for a right wrist and hand disability.


ORDER

The claim of entitlement to service connection for a right 
wrist and hand disability, claimed as secondary to a service-
connected scar on the right elbow, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

